 

Exhibit 10.3

 

AMENDMENT NO. 3 TO LOAN AND SECURITY AGREEMENT

 

This AMENDMENT NO. 3 TO LOAN AND SECURITY AGREEMENT (this “Amendment”), is
entered into this 13th day of June, 2016, by and among (a) INSPIREMD, INC., a
Delaware corporation (“US Borrower”), and INSPIRE M.D LTD, a company organized
under the laws of the State of Israel (“ISR Borrower”) (US Borrower and ISR
Borrower are hereinafter jointly and severally, individually and collectively,
referred to as “Borrower”), (b) the several banks and other financial
institutions or entities from time to time parties to the Loan Agreement
(defined below; collectively, the “Lender”), and (c) HERCULES CAPITAL, INC.,
f/k/a Hercules Technology Growth Capital, Inc., a Maryland corporation in its
capacity as administrative agent for itself and the Lender (in such capacity,
the “Agent”).

 

WHEREAS, Borrower and Lender are parties to a certain Loan and Security
Agreement, dated as of October 23, 2013, as amended by a certain Amendment No. 1
dated as of November 19, 2013, and as further amended by a certain Amendment No.
2 dated as of July 23, 2014 (as the same may from time to time be further
amended, modified or supplemented in accordance with its terms, the “Loan
Agreement”); and

 

WHEREAS, in accordance with Section 11.3 of the Loan Agreement, Borrower and
Lender desire to amend the Loan Agreement as provided herein.

 

NOW THEREFORE, in consideration of the mutual agreements contained in the Loan
Agreement and herein and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:

 

1.                  Defined Terms. Terms not otherwise defined herein which are
defined in the Loan Agreement shall have the same respective meanings herein as
therein.

 

2.                  Amendments to Loan Agreement. Subject to the satisfaction of
the conditions set forth in Section 3 of this Amendment, the Loan Agreement is
hereby amended as follows:

 

A.Section 1.1 (Definitions and Rules of Construction). The following definitions
set forth in Section 1.1 of the Loan Agreement shall be amended in their
entirety and replaced with the following:

 

“Term Loan Maturity Date” means (a) if the Interest Only Period Extension Event
does not occur on or prior to June 30, 2016, April 1, 2017, and (b) if the
Interest Only Period Extension Event occurs on or prior to June 30, 2016, June
1, 2017

 

“Warrant” means the warrant entered into in connection with the Term Loan
Advance and any subsequent warrant entered into by US Borrower in favor of
Lender.

 

B.Section 1.1 (Definitions and Rules of Construction). The Loan Agreement is
amended by inserting the following new definitions to appear alphabetically in
Section 1.1 thereof:

 

“2016 Amendment Date” is June 13, 2016.

 

“Equity Event” means confirmation by Agent and Lender that Borrower has
received, after the 2016 Amendment Date, but on or before June 30, 2016,
unrestricted and unencumbered net cash proceeds in an amount of at least Ten
Million Dollars ($10,000,000.00) from the issuance and sale by US Borrower of
its equity securities with investors acceptable to Lender.

 

1

 

 

“Interest Only Period Extension Event” means that (a) the Equity Event has
occurred on or prior to June 30, 2016, or (b) Agent and Lender have each elected
in writing in their sole discretion to suspend the principal payments otherwise
due and payable on July 1, 2016 and August 1, 2016 as set forth in Section
2.1(d).

 

C.Section 2.1(d) (Payment of Interest and Principal). The Loan Agreement is
amended by deleting Section 2.1(d) thereof in its entirety and inserting in lieu
thereof the following:

 

“(d)          Payment of Interest and Principal. Borrower will pay interest on
the Term Loan Advance on the first (1st) Business Day of each month, beginning
on December 2, 2013. Borrower shall repay the aggregate principal balance of the
Term Loan Advance that is outstanding on the day immediately preceding the
Amortization Date, in equal monthly installments of principal and interest
(mortgage style) beginning on the Amortization Date and continuing on the first
(1st) Business Day of each month thereafter until the Secured Obligations (other
than inchoate indemnity obligations) are repaid. Notwithstanding the foregoing,
so long as no Event of Default has occurred and is continuing: (a) the principal
payment otherwise due and payable on May 1, 2016 shall be suspended but due and
payable in full no later than March 1, 2017, (b) the principal payment otherwise
due and payable on June 1, 2016 shall be suspended but due and payable in full
no later than April 1, 2017, (c) only if the Interest Only Period Extension
Event has occurred on or prior to June 30, 2016, the principal payment otherwise
due and payable on July 1, 2016 shall be suspended but due and payable in full
no later than May 1, 2017, and (d) only if the Interest Only Period Extension
Event has occurred on or prior to June 30, 2016, the principal payment otherwise
due and payable on August 1, 2016 shall be suspended but due and payable in full
no later than June 1, 2017. The entire principal balance of the Term Loan
Advance and all accrued but unpaid interest hereunder, and all other Secured
Obligations with respect to the Term Loan Advance, shall be due and payable on
the Term Loan Maturity Date.  Borrower shall make all payments under this
Agreement without setoff, recoupment or deduction and regardless of any
counterclaim or defense. Lender will initiate debit entries to Borrower’s
account as authorized on the ACH Authorization (i) on each payment date of all
periodic obligations payable to Lender under the Term Advance and (ii)
out-of-pocket legal fees and costs incurred by Agent or Lender in connection
with Section 11.11 of this Agreement.  Once repaid, the Term Loan Advance or any
portion thereof may not be reborrowed.”

 

D.Section 2.5 (End of Term Charge). The Loan Agreement is amended by deleting
the first sentence of Section 2.5 thereof in its entirety and inserting in lieu
thereof the following:

 

“On the earliest to occur of (i) February 1, 2017, (ii) the date that Borrower
prepays the outstanding Secured Obligations, or (iii) the date that the Secured
Obligations otherwise become due and payable in accordance with the terms of
this Agreement, Borrower shall pay Lender a charge equal to Five Hundred Twenty
Thousand Dollars ($520,000) (the “End of Term Charge”).”

 

E.Section 3 (Security Interest). The Loan Agreement is amended by deleting
Section 3.1 thereof and its entirety and inserting in lieu thereof the
following:

 

“3.1          As security for the prompt and complete payment when due (whether
on the payment dates or otherwise) of all the Secured Obligations, Borrower
grants to Agent and to Lender a security interest in all of Borrower’s right,
title, and interest in and to the following personal property whether now owned
or hereafter acquired (collectively, the “Collateral”): (a) Receivables; (b)
Equipment; (c) Fixtures; (d) General Intangibles; (e) Inventory; (f) Investment
Property (but excluding thirty-five percent (35%) of the capital stock of any
foreign Subsidiary that constitutes a Permitted Investment, but including all of
the capital stock in ISR Borrower); (g) Deposit Accounts; (h) Cash (including,
without limitation, all cash and liquid funds); (i) Goods; and all other
tangible and intangible personal property of Borrower whether now or hereafter
owned or existing, leased, consigned by or to, or acquired by, Borrower and
wherever located, and any of Borrower’s property in the possession or under the
control of Agent; and, to the extent not otherwise included, all Proceeds of
each of the foregoing and all accessions to, substitutions and replacements for,
and rents, profits and products of each of the foregoing.”

 

2

 

 

F.Section 12 (Agency). The Loan Agreement is amended by inserting therein the
following new Section 12, immediately following Section 11 thereof:

 

“12.        AGENCY

 

12.1          Lender hereby irrevocably appoints Hercules Capital, Inc. to act
on its behalf as the administrative agent for itself and the Lender (in such
capacity, the “Agent”) hereunder and under the other Loan Documents and
authorizes the Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto.”

 

3.            Conditions to Effectiveness. Lender and Borrower agree that this
Amendment shall become effective upon the satisfaction of the following
conditions precedent, each in form and substance satisfactory to Lender:

 

(a)          Lender shall have received a fully-executed counterpart of this
Amendment signed by Borrower;

 

(b)          As of the 2016 Amendment Date, no fact or condition exists that
would (or would, with the passage of time, the giving of notice, or both)
constitute an Event of Default; and

 

(c)          Lender shall have received payment for all fees and expenses
incurred by Lender in connection with this Amendment, including, but not limited
to, all legal fees and expenses.

 

4.            Representations and Warranties. The Borrower hereby represents and
warrants to Lender as follows:

 

(a)          Representations and Warranties in the Agreement. The
representations and warranties of Borrower set forth in Section 5 of the Loan
Agreement are true and correct in all material respects on and as of the
Effective Date with the same effect as though made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date.

 

(b)          Authority, Etc. The execution and delivery by Borrower of this
Amendment and the performance by Borrower of all of its agreements and
obligations under the Loan Agreement and the other Loan Documents, as amended
hereby, are within the corporate authority of Borrower and have been duly
authorized by all necessary corporate action on the part of Borrower. With
respect to Borrower, the execution and delivery by Borrower of this Amendment
does not and will not require any registration with, consent or approval of, or
notice to any Person (including any governmental authority).

 

(c)          Enforceability of Obligations. This Amendment, the Loan Agreement
and the other Loan Documents, as amended hereby, constitute the legal, valid and
binding obligations of Borrower enforceable against Borrower in accordance with
their terms, except as enforceability is limited by bankruptcy, insolvency,
reorganization, moratorium, general equitable principles or other laws relating
to or affecting generally the enforcement of, creditors’ rights and except to
the extent that availability of the remedy of specific performance or injunctive
relief is subject to the discretion of the court before which any proceeding
therefor may be brought.

 

3

 

 

(d)          No Default. Before and after giving effect to this Amendment (i) no
fact or condition exists that would (or would, with the passage of time, the
giving of notice, or both) constitute an Event of Default, and (ii) no event
that has had or could reasonably be expected to have a Material Adverse Effect
has occurred and is continuing.

 

5.            Reaffirmations. Except as expressly provided in this Amendment,
all of the terms and conditions of the Loan Agreement and the other Loan
Documents remain in full force and effect. Nothing contained in this Amendment
shall in any way prejudice, impair or effect any rights or remedies of Lender
under the Loan Agreement and the other Loan Documents. Except as specifically
amended hereby, Borrower hereby ratifies, confirms, and reaffirms all covenants
contained in the Loan Agreement and the other Loan Documents. The Loan
Agreement, together with this Amendment, shall be read and construed as a single
agreement. All references in the Loan Documents to the Loan Agreement or any
other Loan Document shall hereafter refer to the Loan Agreement or any other
Loan Document as amended hereby.

 

6.            Execution in Counterparts. This Amendment may be executed in any
number of counterparts, each of which shall be deemed an original, but which
together shall constitute one instrument.

 

7.             Miscellaneous.

 

(a)          THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF CALIFORNIA, EXCLUDING CONFLICT OF LAWS
PRINCIPLES THAT WOULD CAUSE THE APPLICATION OF LAWS OF ANY OTHER JURISDICTION.

 

(b)          The captions in this Amendment are for convenience of reference
only and shall not define or limit the provisions hereof.

 

(c)          This Amendment expresses the entire understanding of the parties
with respect to the transactions contemplated hereby. No prior negotiations or
discussions shall limit, modify, or otherwise affect the provisions hereof.

 

(d)          Any determination that any provision of this Amendment or any
application hereof is invalid, illegal or unenforceable in any respect and in
any instance shall not affect the validity, legality, or enforceability of such
provision in any other instance, or the validity, legality or enforceability of
any other provisions of this Amendment.

 

[Remainder of this page intentionally left blank]

 

4

 

 

IN WITNESS WHEREOF, Agent, Borrower and Lender have duly executed and delivered
this Amendment as of the day and year first above written.

 

  BORROWER:       INSPIREMD, INC.       By: /s/ Craig Shore   Name: Craig Shore
  Its: CFO       INSPIRE M.D LTD       By: /s/ Craig Shore   Name: Craig Shore  
Its: CFO

 

Accepted in Palo Alto, California:

 

  AGENT:         HERCULES CAPITAL, INC.         By: /s/ Ben Bang         Name:
Ben Bang         Its: Associate General Counsel

 

  LENDER:       HERCULES CAPITAL, INC.         By: /s/ Ben Bang   Name: Ben Bang
  Its: Associate General Counsel

 

5

 